NO. 07-08-0196-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 14, 2008

______________________________


JESUS PERALES, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY;

NO. 1067039D; HON. MOLLIE WESTFALL, PRESIDING

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
          Appellant, Jesus Perales appeals his conviction for the offense of aggravated
assault causing bodily injury and sentence of 40 years confinement in the Institutional
Division of the Texas Department of Criminal Justice.  We abate for further proceedings.
          Appellant's brief was due to be filed no later than October 16, 2008, but has yet to
be filed.  Appellant’s attorney of record was notified by letter dated October 23 that, unless
a brief or motion was received by November 3rd, this court would abate the appeal to the
trial court.  Appellate counsel has not filed a brief or had further communication with this
court.
          Therefore, we now abate this appeal and remand the cause to the trial court for
further proceedings pursuant to Rule 38.8(b)(2) and (3).  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:  
          1.       whether appellant desires to prosecute the appeal;
 
          2.       whether the trial court appointed counsel for appellant has abandoned the
appeal; and
 
          3.       whether appellant has been denied effective assistance of counsel given the
attorney’s failure to file a brief.
 
     The trial court shall cause a hearing to be transcribed.  Should it be determined that
appellant does want to continue the appeal and is indigent, then the trial court shall also
take such measures as may be necessary to assure appellant effective assistance of
counsel, which measures may include the appointment of new counsel.  If new counsel is
appointed, the name, address, telephone number, and state bar number of said counsel
shall be included in the order appointing new counsel.  Finally, the trial court shall execute
findings of fact, conclusions of law, and such orders as the court may enter regarding the
aforementioned issues and cause its findings and conclusions to be included in a
supplemental clerk's record.  A supplemental record of the hearing shall also be included
in the appellate record.  Finally, the trial court shall file the supplemental clerk's record and
the supplemental reporter's record with the Clerk of this Court by December 15, 2008.
          It is so ordered.
 
Per Curiam

Do not publish.